Case 1:15-cr-00893-JMS Document 119 Filed 08/13/20 Page 1 of 8       PageID #: 508




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                   CR. NO. 15-00893 (01) JMS

             Plaintiff,                      ORDER DENYING DEFENDANT’S
                                             MOTION FOR CONSIDERATION
       vs.                                   OF COMPASSIONATE RELEASE,
                                             ECF NO. 114
 ALLAN SLATE,                   (01)

             Defendant.


ORDER DENYING DEFENDANT’S MOTION FOR CONSIDERATION OF
          COMPASSIONATE RELEASE, ECF NO. 114

                              I. INTRODUCTION

             Defendant Allan Slate (“Defendant”) moves for compassionate

release, pursuant to 18 U.S.C. § 3582(c)(1)(A), from Federal Correctional

Institution (“FCI”) Beaumont Low due to the COVID-19 pandemic. ECF No. 114.

Based on the following, the motion is DENIED.

                               II. BACKGROUND

             Defendant is a 36-year-old inmate incarcerated at FCI Beaumont Low,

and is scheduled for release from custody on June 12, 2025. See https://www.

bop.gov/inmateloc/ (last visited August 13, 2020).
Case 1:15-cr-00893-JMS Document 119 Filed 08/13/20 Page 2 of 8                    PageID #: 509




               On September 19, 2016, Defendant pled guilty to both counts of a

two-count Indictment charging him with conspiracy to distribute and possess with

intent to distribute 500 grams or more of a mixture or substance containing a

detectable amount of methamphetamine (count 1) and possession with intent to

distribute one gram of methamphetamine (count 2). ECF Nos. 14, 65, 68 & 72.

On April 14, 2017, this court sentenced Defendant to concurrent terms of 120

months imprisonment and five years of supervised release for each count. See ECF

Nos. 106, 107. 1

               Defendant attaches to his motion a June 20, 2020 request to, among

others, the Warden at FCI Beaumont Low requesting “immediate home

confinement for me due to the dangers of exposure to the COVID virus . . . .”

ECF No. 114-1 at PageID #450. Although this June 20, 2020 request appears

to be a request for placement on home confinement, the court liberally

construes it as a request for compassionate release.2 It appears that the June 20,



       1
         Defendant’s total offense level 35, Criminal History Category I, resulted in an advisory
United States Sentencing Guideline range of 168 to 210 months incarceration. Applying the 18
U.S.C. § 3553(a) factors, the court varied downward from the Guideline range and sentenced
Defendant to a total of 120 months, the mandatory minimum sentence as to Count 1. See ECF
No. 108.
       2
          The United States does not argue that the June 20, 2020 request does not qualify as a
request for compassionate release. Instead, the United States asks the court to place a burden on
the Defendant to prove that the request was sent to, and received by, FCI Beaumont Low’s
Warden. The court refuses to place such a high and likely impossible burden on a pro se
defendant.
                                                 2
Case 1:15-cr-00893-JMS Document 119 Filed 08/13/20 Page 3 of 8            PageID #: 510




2020 request was never answered. On July 7, 2020, Defendant, proceeding pro

se, filed this “Motion for Consideration of Compassionate Release” pursuant to

18 U.S.C. § 3582(c)(1)(A). ECF No. 114. On August 11, 2020, the United

States filed its Response, ECF No. 118. The court decides the motion without a

hearing pursuant to Local Rule 7.1(c).

                                    III. DISCUSSION

A.    Legal Standard

               Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018,3 which provides as

relevant:

               [T]he court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the
               defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days
               from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the
               term of imprisonment . . . after considering the factors set
               forth in [18 U.S.C.] section 3553(a) to the extent that
               they are applicable, if it finds that—

                     (i) extraordinary and compelling reasons warrant
               such a reduction;
               ....




      3
          Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
                                               3
Case 1:15-cr-00893-JMS Document 119 Filed 08/13/20 Page 4 of 8          PageID #: 511




             and that such a reduction is consistent with applicable
             policy statements issued by the Sentencing
             Commission[.]

             Thus, the court may reduce Defendant’s sentence if: (1) Defendant

has exhausted the required administrative remedies; (2) Defendant has shown that

“extraordinary and compelling reasons” warrant the reduction; and (3) the

reduction is consistent with applicable Sentencing Commission’s policy

statements. Here, Defendant has submitted evidence showing that he made a

request to the warden for compassionate release, and the required 30 days have

since passed. See ECF No. 114-1.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, provides, as relevant to

Defendant, that the court may grant a motion for compassionate release only if,

after consideration of the applicable § 3553(a) factors, the court determines that

extraordinary and compelling reasons exist to warrant a sentence reduction, the

defendant is not a danger to another person or to the community, and a sentence

reduction is consistent with the policy statement.

             Guideline § 1B1.13 provides three specific examples of extraordinary

and compelling reasons for compassionate release—the defendant’s terminal

medical condition, deterioration of health due to advanced age, and extenuating

family circumstances—along with a fourth, catch-all provision granting discretion
                                          4
Case 1:15-cr-00893-JMS Document 119 Filed 08/13/20 Page 5 of 8           PageID #: 512




to the Bureau of Prisons (“BOP”) Director to determine whether other

extraordinary and compelling reasons exist. See Guideline § 1B1.13 n.1(A)-(D).

In a detailed analysis, this court previously determined that the “discretion to

determine whether ‘other’ extraordinary and compelling reasons exist granted by

[Guideline § 1B1.13 n.1(D)] to the BOP Director applies equally to the court when

ruling on motions for compassionate release.” United States v. Hernandez, 2020

WL 3453839, at *4 (D. Haw. June 24, 2020). The court incorporates that analysis

here.

B.      Extraordinary and Compelling Reasons Do Not Warrant Release

             Defendant bears the burden to establish extraordinary and compelling

reasons that warrant compassionate release. See, e.g., United States v. Bolden,

2020 WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot,

2020 WL 4284128, at *4 (D. Or. July 27, 2020). Here, Defendant contends that:

(1) he has “a history of smoking that has compromised his lung capacity and

weakened his immune system,” ECF No. 114 at PageID #445; and (2) “the

pandemic is closing in on FCI Beaumont,” id. at PageID # 446. The court

addresses both of these arguments.

             As to his first contention, Defendant provides no medical records to

support his claim, and does not even provide the court with any specifics regarding

his smoking history. But even assuming that Defendant has been a smoker (it
                                          5
Case 1:15-cr-00893-JMS Document 119 Filed 08/13/20 Page 6 of 8                  PageID #: 513




seems unlikely that he still smokes while incarcerated), according to the Centers

for Disease Control and Prevention (“CDC”), individuals who smoke “might be at

an increased risk for severe illness from COVID-19.” See https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.

html (last visited August 13, 2020). At most, then, Defendant may be at an

increased risk.

              Second, FCI Beaumont Low currently has 30 inmates and 1 staff

member with “confirmed active cases.” See https://www.bop.gov/coronavirus/

(COVID-19 resource page) (last visited August 13, 2020). But these numbers are

greatly reduced from prior months. During the course of the pandemic, out of a

total of 813 inmates tested at FCI Beaumont Low, 529 tested positive for COVID-

19. See id. As of July 23, 2020, FCI Beaumont Low reported 464 active COVID-

19 infections, including 463 inmates and 1 staff member. See United States v.

Casiano, 2020 WL 4345104, at *2 (D. Conn. July 29, 2020). As these numbers

demonstrate, FCI Beaumont Low has made significant progress in reducing the

number of active cases within the facility. 4



       4
           FCI Beaumont Low, a low security institution, presently houses 1,423 inmates, with
446 inmates housed in an adjacent camp. See https://www.bop.gov/locations/institutions/bml/
(last visited August 13, 2020). The BOP’s website, reporting 30 inmates and 1 staff member
with confirmed active cases of COVID-19 at FCI Beaumont Low, appears to include numbers
from both the low security facility and the camp.

                                               6
Case 1:15-cr-00893-JMS Document 119 Filed 08/13/20 Page 7 of 8                   PageID #: 514




              The court concludes based on the existing evidence that Defendant

has failed to demonstrate that extraordinary and compelling reasons warrant

compassionate release. Although Defendant’s smoking may place him at a higher

risk if he contracts COVID-19, he has no other medical conditions that place him

at an elevated risk. Further, Defendant is 36 years old, and the number of COVID-

19 cases at FCI Beaumont Low has dropped dramatically over the past few

months.

              And to the extent that Defendant makes a more generalized argument

regarding the risk of contracting COVID-19 in a BOP facility, the court disagrees.

See, e.g., United States v. Drummondo-Farias, ___ F. Supp. 3d ___, 2020 WL

2616119, at *5 (D. Haw. May 19, 2020) (“Additionally, ‘[g]eneral concerns about

possible exposure to COVID-19 do not meet the criteria for extraordinary and

compelling reasons for a reduction in sentence set forth in the Sentencing

Commission’s policy statement[.]’”) (quoting United State v. Eberhart, ___ F.

Supp. 3d ___, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)). 5

///

///

       5
         Further, a consideration of the § 3553(a) factors counsel against release. Defendant
was a significant pound-level distributor of methamphetamine on the island of Maui, and
received a two-level upward adjustment for his role in the offense. See Presentence Investigation
Report ¶¶ 11-17 & 31, ECF No. 104, at PageID #385-86, 388. Further, Defendant has only
served approximately 50% of his sentence.
                                                 7
Case 1:15-cr-00893-JMS Document 119 Filed 08/13/20 Page 8 of 8                   PageID #: 515




                                  IV. CONCLUSION

              For the foregoing reasons, Defendant’s motion for compassionate

release, ECF No. 114, is DENIED.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, August 13, 2020.




                                             /s/ J. Michael Seabright
                                            J. Michael Seabright
                                            Chief United States District Judge




United States v. Slate, Crim. No. 15-00893 JMS (01), Order Denying Defendant’s Motion for
Consideration of Compassionate Release, ECF No. 114




                                             8
